Per Curiam.
Respondents appeal as of right from a ruling by the circuit court reversing a decision by a hearing referee for the Department of Social Services Bureau of Administrative Hear*676ings that the claimants were ineligible for Aid to Dependent Children — Foster Care (ADC-F) grants.
Claimants in this action are probate court wards placed in the care of the Department of Social Services. The court orders placing these children with the department, however, require co-supervision by the department and the probate court. Pursuant to these orders, the probate court involves its own workers in the daily supervision and care of these children. The department either denied or proposed to terminate ADC-F assistance for claimants who then requested and received an administrative hearing on the denials and proposed terminations. The hearing referee found claimants to be ineligible for ADC-F funds. The claimants then filed a petition for review in the circuit court which reversed the decision of the hearing referee. Respondents appeal from the decision of the circuit court.
On appeal, respondents argue that since the administrative decision was supported by competent, substantial, and material evidence and is not contrary to law, MCL 24.306; MSA 3.560(206); Soto v Director of Michigan Dep’t of Social Services, 73 Mich App 263; 251 NW2d 292 (1977), the circuit court erred by reversing. We agree and reverse the decision of the circuit court, adopting the following portions of the decision of the hearing referee as our own:
"The ADC program is established pursuant to the Social Security Act [42 USC 301 et seq.]. It is implemented by Title 45 of the Code of Federal Regulations (CFR). ADC-F is administered in Michigan by the DSS pursuant to MCL 400.10; MSA 16.410 and the departmental guidelines contained in the Services Manual (SM).
*677"The department decided to terminate ADC-F benefits to the claimant in accordance with SM Item B-810, p 1. Specifically, the claimant is ineligible for ADC-F because the probate court order did not provide the DSS with the sole responsibility for the placement and care of the claimant while in a foster care facility. On the other hand, the claimant contends that the reservation of sole or partial authority by the probate court of the responsibility for the placement and care of the probate child is not material in determining the eligibility of a foster child for ADC.
"45 CFR 205.100(a)(l)(i) requires: '[a] state plan for financial assistance under * * * title IV-A * * * of the Social Security Act must: [p]rovide for the establishment or designation of a single state agency with authority to administer or supervise the administration of the plan.’ The DSS is designated as the state agency to cooperate with the federal government in the administration of the state plan. MCL 400.2, 400.10; MSA 16.402, 16.410. As the state agency under 45 CFR 205.100(a)(l)(i), the DSS cannot delegate to other than its own officials its authority for exercising administrative discretion in the administration or supervision of the state plan. 45 CFR 205.100(b)(1).
"The conditions of eligibility for ADC-F are set forth in § 608(a) of the Social Security Act, 42 USC 608(a). Further, the eligibility requirements are provided in 45 CFR 233.110 and the state plan adopted by the State of Michigan.
"45 CFR 233.110(a)(l)(iii) requires, in part, the payment of ADC-F for a child:
" 'Whose placement and care are the responsibility of the State agency administering or supervising the administration of the AFDC plan, or, if the State so elects, are the responsibility of any other public agency, or type or types of public agencies specified in the plan, with whom the State agency has a currently effective agreement that provides for development of a plan satisfactory to the State agency for AFDC-FC children ‡ ‡ ?
"Under the Michigan state plan, the DSS assumes the responsibility for placement and care in all cases.
*678"The statutory language in § 608(a) of the Social Security Act can only be reasonably interpreted as meaning that the sole responsibility for placement and care of a child must rest with the state agency (DSS). In construing § 608(a)(2)(A) of the Social Security Act, the hearing referee cannot ignore the interpretation rendered by Health and Human Services (HHS). See Miller v Youakim [440 US 125, 144; 99 S Ct 957, 969; 59 L Ed 2d 194, 208 (1979)].
"In its letter dated 1-7-80, HHS made it abundantly clear that the sole or dual supervision [by the probate court] of a child who is potentially eligible for ADC-F is not acceptable. A similar interpretation by HHS can be found in the Handbook of Public Assistance, Part IV, § 3452.
"After reviewing the probate court order admitted into evidence, the hearing referee must conclude that the claimant is not eligible for ADC-F. The probate court has failed to vest the sole responsibility for the placement and care of the claimant in the department. Therefore, the department was correct in proposing the termination of the ADC-F to the claimant.
"The hearing referee, based upon the above findings of fact and conclusions of law, decides that the claimant is not eligible for ADC-F.”
Reversed.